UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-1123



WORKS COUNCIL (BETRIEBSVERTRETUNG) 86 CEG;
FRITZ FRANK; BERND GUCKENBIEHL; MANFRED KRAUS;
KURT MATHEIS; HORST-WALTER NEU; WOLFGANG
SIEGFRIED; KARL-HEINZ STASS; R&W FLAMMANN
GMBH,

                                              Plaintiffs - Appellants,

           versus


UNITED STATES DEPARTMENT OF THE AIR FORCE; DR.
JAMES G. ROCHE, SECRETARY OF THE AIR FORCE,

                                               Defendants - Appellees,

           and


WORLD SERVICE ALLIANCE, GMBH,

                                                 Intervenor/Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-99-1522-A)


Argued:   September 23, 2003                 Decided:   October 8, 2003


Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
ARGUED: David Samuel Panzer, GREENBERG TRAURIG, L.L.P., Washington,
D.C., for Appellants. Steven E. Gordon, Assistant United States
Attorney, Alexandria, Virginia, for Appellees. ON BRIEF: Jon W.
Van Horne, Eric C. Rowe, Geoffrey J. Greeves, GREENBERG TRAURIG,
L.L.P., Washington, D.C., for Appellants.      Mark David Maxwell,
Special Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     We have considered the record and the briefs and, upon oral

argument, are of opinion there is no reversible error in this case.

     The judgment of the district court is accordingly




                                                         AFFIRMED.




                                2